Hill, C. J.
1. While section 1017 of the Penal Code gives the right to the State and the accused to have the witnesses of the other examined out of the hearing of each other, and directs that “the court shall take proper care to effect this object so far as practicable and convenient,” yet this matter is within the discretion of the court, and its exercise will not be controlled unless manifestly abused.
2. Where the court, at the request of the solicitor and over the objection of the defendant, permitted a witness for the State to remai^ in court and assist in the prosecution, and said witness was first examined, there was no abuse of discretion.
3. The evidence warranted the verdict. Judgment affirmed.